                 Case 3:20-cr-00216-BR        Document 26        Filed 09/13/21      Page 1 of 4
PORTLAND MAIN OFFICE                                                                           EUGENE BRANCH
I 000 SW Third Avenue, Suite 600                                                       405 E 8th Avenue, Suite 2400
Potiland, Oregon 97204                                                                       Eugene, Oregon 97401
(503) 727-1000                                                                                      (541) 465-6771
www.usdoj.gov/usao/or

Ashley R. Cadotte                     DEPARTMENT OF JUSTICE                                 MEDFORD BRANCH
Assistant U.S. Attorney               United States Attorney's Office                        310 West Sixth Street
Ashley.Cadotte@usdoj.gov                     District of Oregon                             Medford, Oregon 97501
(503) 727-1000                              Scott Erik Asphaug,                                    (541) 776-3564
                                       Acting United States Attorney




                                                                                    May 27, 2021

       Bryan Francesconi
       Assistant Federal Public Defender
       101 SW Main, Suite 1700
       Portland, OR 97204

               Re:     United States v. Benjamin Bolen, Case No. 3:20-cr-00216-BR
                       Plea Agreement Letter

       Dear Counsel:

       1.     Parties/Scope: This plea agreement is between this United States Attorney's Office
       (USAO) and defendant, and thus does not bind any other federal, state, or local prosecuting,
       administrative, or regulatory authority. This agreement does not apply to any charges other than
       those specifically mentioned herein.

       2.      Charges: Defendant agrees to plead guilty to Count 1 of the Information. Count 1
       alleges Assault on a Federal Office in violation of 18 U.S.C. § 11 l(a), a Class A Misdemeanor.

       3.      Penalties: The maximum penalty for Count 1 is not more than one (1) year
       imprisonment, a fine of up to $100,000, up to a one-year term of supervised release, and a $25
       fee assessment. Defendant agrees to pay the $25 fee assessment by the time of entry of guilty
       plea or explain to the court why it cannot be done.

       4.     Dismissal/No Prosecution: The USAO will move at the time of sentencing to dismiss
       any remaining counts against defendant. The USAO fmiher agrees not to bring additional
       charges against defendant in the District of Oregon arising out of this investigation, known to the
       USAO at the time of this agreement.

       5.      Sentencing Factors: The parties agree that the Court must first determine the applicable
       advisory guideline range, then determine a reasonable sentence considering that range and the
       factors listed in 18 U.S.C. § 3553(a). Where the parties agree that sentencing factors apply, such
       agreement constitutes sufficient proof to satisfy the applicable evidentiary standard.
        Case 3:20-cr-00216-BR           Document 26        Filed 09/13/21      Page 2 of 4


Bolen, Plea Letter
Page 2


6.     Relevant Conduct & Factual Admissions: Defendant admits that on July 13, 2020, in
the District of Oregon, the following facts are true and accurate:
        1.      He forcibly assaulted a federal employee; and
        2.      He did so while the federal employee was engaged in and on account of their official
                duties.

7.      Acceptance of Responsibility: Defendant must demonstrate to the Court that he fully
admits and accepts responsibility under U.S.S.G. § 3El .1 for his unlawful conduct in this case.
If defendant does so, the USAO will recommend a two-level reduction in defendant's offense
level. The USAO reserves the right to change these recommendations if defendant, between plea
and sentencing, commits any criminal offense, obstructs or attempts to obstruct justice as
explained in USSG § 3C 1.1, or acts inconsistently with acceptance of responsibility as explained
in USSG § 3El.1.

8.      Advisory Guideline Calculation: The government anticipates that defendant has at
least 1 criminal history point, producing a criminal history category of I. 1 The parties stipulate
and agree to the applicability of the following base offense level and adjustments on Count 1:
           (1) U.S.S.G. § 2A2.4(a)         - Base offense level                 10
           (2) U.S.S.G. § 3El.1            - Acceptance                       :..1.
                                                                      = 8, CHC I, 0-6

9.     JOINT Sentencing Recommendation: If defendant agrees to resolve his case
and demonstrates an acceptance of responsibility, the parties jointly will recommend as a
reasonable sentence under the factors listed in 18 U.S.C. Section 3553(a), a sentence of
one year probation and a $25 fee assessment.

10.    Additional Departures, Adjustments, or Variances: The USAO agrees not to
seek any upward departures, adjustments, or variances to the advisory sentencing
guideline range, or to seek a sentence in excess of the agreed-upon probation joint
sentencing recommendation.

1 I.    Waiver of Appeal/Post-Conviction Relief: Defendant knowingly and voluntarily
waives the right to appeal from any aspect of the conviction and sentence on any grounds, except
for a claim that: (1) the sentence imposed exceeds the statutory maximum, or (2) the Comt
arrives at an advisory sentencing guideline range by applying an upward departure under the
provisions of Guidelines Chapters 4 or 5K, or (3) the Court exercises its discretion under 18
U.S.C. § 3553(a) to impose a sentence which exceeds the advisory guideline sentencing range as
determined by the court. Should defendant seek an appeal, despite this waiver, the USAO may
take any position on any issue on appeal. Defendant also waives the right to file any collateral

1
 The criminal history is set fmth as an estimate and the patties understand that the final criminal
history calculation will be determined by the Court following the receipt of a Presentence Repo1t
and this initial estimate is not binding upon the parties.
         Case 3:20-cr-00216-BR           Document 26        Filed 09/13/21       Page 3 of 4


Bolen, Plea Letter
Page 3

attack, including a motion under 28 U.S.C. § 2255, challenging any aspect of the conviction or
sentence, except on grounds of ineffective assistance of counsel, and except as provided in Fed.
R. Crim. P. 33 and 18 U.S.C. § 3582(c)(2).

       In the event that any of defendant's convictions under this agreement are vacated, the
government may reinstate and/or file any other charges, and may take any position at a
resentencing hearing, notwithstanding any other provision in this agreement.

12.     Court Not Bound: The Court is not bound by the recommendations of the parties or of
the presentence report (PSR) writer. Because this agreement is made under Rule 1 l(c)(l)(B) of
the Federal Rules of Criminal Procedure, defendant may not withdraw any guilty plea or rescind
this plea agreement if the Court does not follow the recommendations of the parties.

13.     Full Disclosure/Reservation of Rights: The USAO will fully inform the PSR writer and
the Court of the facts and law related to defendant's case. Except as set forth in this agreement,
the parties reserve all other rights to make sentencing recommendations and to respond to
motions and arguments by the opposition.

14.     Breach of Plea Agreement: If defendant breaches the terms of this agreement or
commits any new criminal offenses between signing this agreement and sentencing, the USAO is
relieved of its obligations under this agreement, but defendant may not withdraw any guilty plea.

       If defendant believes that the government has breached the plea agreement, he must raise
any such claim before the district court, either prior to or at sentencing. If defendant fails to raise
a breach claim in district court, he has waived any such claim and is precluded from raising a
breach claim for the first time on appeal.

15.      Memorialization of Agreement: No promises, agreements, or conditions other than
those set forth in this agreement will be effective unless memorialized in writing and signed by
all parties listed below or confirmed on the record before the Court. If defendant accepts this
offer, please sign and attach the original of this letter to the Petition to Enter Plea.

II

II

II
        Case 3:20-cr-00216-BR         Document 26       Filed 09/13/21       Page 4 of 4




Bolen, Plea Letter
Page 4



16.    Deadline: This plea offer expires if not accepted by June 25, 2021.

                                                     Sincerely,

                                                     SCOTT ERIK ASPHAUG
                                                     Acting United States Attorney


                                                     ASHLEY R. CADOTTE
                                                     Assistant United States Attorney


       I have carefully reviewed every part of this agreement with my attorney. I understand
and voluntarily agree to its terms. I expressly waive my rights to appeal as outlined in this
agreement. I wish to plead guilty because, in fact, I am guilty.


~
Date
     (                                      Benjamin Bolen, Defenan

        I represent the defendant as legal counsel. I have carefully reviewed every part of this
agreement with defendant. To my knowledge, defendant's decisions to make this agreement and
to plead guilty are informed and voluntary ones.

   8.25.2021
  Date                                      Bryan Francesconi, Attorney for Defendant
